Sanders, J.
¶12 (concurring)
He thought that in the history of the world it might even be that there was more punishment than crime but he took small comfort from it.[2]
¶13 As do I. But I cannot fault the majority’s textual analysis. Most of all this case highlights the legal fiction of *91“legislative intent.” Why the legislature would run concurrent sentences for the same criminal conduct but double the firearm enhancement for one incident and one firearm escapes me. This case also illustrates the unhealthy tension that sometimes exists between justice and the law. In a court of law, justice may ultimately be the loser. It surely lost here.
¶14 I concur.
Madsen, C.J., concurs with Sanders, J.

 Cormac McCarthy, The Road 33 (Vintage Int’l 2008).